On the Merits.
Breaux, J.
Plaintiffs brought this action to recover two certain lots of ground sold at tax sale (taxes due prior to 1879) for the amount of four dollars. The adjudicatee at the sale, in addition, was to pay the taxes due -the city of New Orleans for the years 1873 to 1879. Also, rents and revenues on the property are claimed.
*1634Plaintiffs acquired by inheritance from their father, R. L. S. Marmion, who died in 1813.
Roth parties to the suit treat the action as petitory against the defendants in possession of the property more than ten years. Defendants’ possession, under a tax title, dates from September 2nd, 1886.
The grounds upon which the tax title is attacked are; Cl) that the assessments were illegal, having been made in the name of a dead person; (2) that the assessments arc grossly erroneous as to description, the names of the streets and the boundaries not having been correctly given; (3) that defendants and their ancestors never complied with the terms of adjudication necessary to perfect their title.
Plaintiffs alleged that they redeemed the property from the State of Louisiana, and they claim rent.
i Defendants deny that plaintiffs have title to. the property, and plead 'the prescription of three and ten years,, and pray, in event of a judg•ment against them, for a judgment in reconvention.
There is an admission of record showing that R. L. S. Marmion owned the property. That in 1885 the property was sold by the State 'Tax Collector, and was adjudicated te> the State; that the adjudication of the lots was timely registered in the conveyance office..
It appears that on September 2nd,, 1886, the State Tax Collector-offered these lots at public sale, under Act 82 of 1884, as having been adjudicated to the State. Patrick Fane (an-coster of defendants) became the purchaser, and his title, was duly recorded the same day.
Defendants, in the first place, invoke their possession, as- a ground to defeat plaintiffs’ action. It must be- borne- in mind in considering the ground of defense, that plaintiffs have introduced a complete -valid title in evidence; one that must ho sustained unless there was a tax sale made of the property, which gives a right superior to the right claimed by plaintiffs. It must also be remembered that both plaintiffs and defendants agree that this action is a petitory action.
No attack has been made on plaintiffs’ title.
Defendants, wc apprehend, placo too great a reliance on their possession.
The rule of practice is well founded in law and justice, that one in a petitory action must recover on the strength of his title, and not on the weakness of his adversary’s. The questions to which civilians have, given effect and force is of equal application here.

*1635
Qui interrogatus, cur possideat? Besponsunts sit, quia possideo.

But does not this question cease to- be pertinent when a plaintiff, as in this case, produces a title valid against the world and under which lie should unquestionably recover the property claimed, unless it be made evident that since the date of his title, for good -and valid cause, another title was created which is superior to his?
In our judgment, the question answers itself in the affirmative. The answer can now no longer be possideo quia possideo, but the defendants must show, in opposition to plaintiffs’ valid title, that they possess the property not merely as a question of fact, but in addition ■that their possession is a possession under a title.
We have not found that defendants have civil possession, or such a possession as gave them the right to stand on their right in opposition to the title offered by plaintiffs. The burden of proof, in presence of plaintiffs’ title, has shifted-. The unassailed title must prevail,-unless defendants show a better.
In this, we think, the defendants have failed.
In order to uphold their title, defendants have pleaded the prescription of three and ten years, and to sustain the former they depend on the case of Russell vs. Lang, 50th Ann., 36, interpreting a statute which decrees the prescription of an action, citing, in support, Breaux vs. Negrotto, Jr., 43rd Ann., 441.
We do not take it that by the terms of the decision cited, all defects, however radical, must be considered cured by the prescription of three years.
This court- in the last cited case, supra, said: “After a most careful and serious consideration, we have deliberately reached the conclusion that the views expressed in Barrow vs. Wilson, 39th Ann., 410, ought to be modified so as to conform to the views expressed in the opinion now under consideration.” And that opinion was that there are radical defects, such as in the case before us, that are not cured by the prescription of three years.
This has been the view entertained and expressed by this court since that, decision was rendered, to which we must adhere.
The case of Russell vs. Lang, 50th Ann., 36, is not an obstruction in the way of our conclusion, as there is no complete similarity between the two. Moreover, in the last cited case, the court said: “The deed evidencing this title accurately described the property, and is otherwise sufficient, in terms, to transfer its title.”
*1636Defendants’ title must prevail over that of plaintiffs’ unless the latter can get rid of it by showing that, as a tax sale, it is void for inherent defects, such as want of fulfillment of the requirements of law in the matter of assessment of the property for taxation, or in the proceedings taken for its sale for non-payment of taxes.
Let us pass to the next question, involving the character of the title claimed. We think it was void, and therefore readily difference it from the last case cited, supra. The title was not of a nature to transfer property.
The adjudicatee at a tax sale, for reasons apparent from our statement o'f facts, must be held to have had knowledge that the State could not convey the property in the proceedings in which it was sold, and that the adjudication transferred no title.
Now, as relates to prescription of ten years, also pleaded, there are tax deeds so entirely null as not to be within the reach of prescription of three, or even ten years. We think that the case before us for consideration is of that number. The prescription of ten years is based on good faith.
In order to determine whether or not the defendant to whom the property was adjudicated at a tax sale was or was not in good faith, a definition may assist us.
Good faith consists in the well settled opinion that the possessor has acquired the property which is in his possession.
Under the repeated decisions of this court, regarding tax sales, we are precluded from arriving at that conclusion.
Here the title was not apparently good, and of such a character as to induce the possessor’s belief that it was legal. It was absolutely defective on its face, and' the defendant must be held to have knowledge of this defect. He must be held, under our jurisprudence, to have known of the vices of his title, and his heirs, who hold under him, must be held to the same knowledge. Oeuvres de Pothier (Dupin), Vol. 8., p. 336.
The maxim of the law — Melius esi non habere litulum quarn habere viiiosum is particularly true when, as in this case, the vice amounts to a complete nullity.
Plaintiffs’ claim for rent. The property was unimproved, a naked lot. The preponderance of proof shows that plaintiffs were not entitled to rental.
*1637As relates to defendants’ reeonventional demand, under our views -of this case, as before expressed, we 'do not think that we would be warranted in sustaining- that demand.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be annulled, reversed and avoided, at defendants’ and appellees’ cost in both courts.
It is further ordered, adjudged and decreed, that plaintiffs have judgment as prayed for, decreeing them to be the owners of the property described in their petition and annulling all tax deeds and rights claimed under the tax deeds and adjudication by defendants.
It is ordered, adjudged and decreed that plaintiffs’ claim for rental is rejected.
It is; lastly, ordered, adjudged and decreed, that defendants’ reconventional demand is rejected.
Mr. Justice Blanchard takes no part, not having been present at •the argument.
Monroe, J., recused.